Case: 16-30131      Document: 00513838948         Page: 1    Date Filed: 01/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 16-30131                          January 18, 2017
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
LIZA C. ARIZA,

              Plaintiff - Appellant

v.

LOOMIS ARMORED US, L.L.C.,

              Defendant - Appellee




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:13-CV-419


Before STEWART, Chief Judge, and CLEMENT and SOUTHWICK, Circuit
Judges.
PER CURIAM:*
       Plaintiff-Appellant Liza C. Ariza (“Ariza”) sued her employer,
Defendant-Appellee Loomis Armored US, L.L.C. (“Loomis”), alleging violations
of the Americans with Disabilities Act (“ADA”) and the Family and Medical
Leave Act (“FMLA”). At trial, the jury found for Loomis on all claims, and the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30131      Document: 00513838948     Page: 2   Date Filed: 01/18/2017



                                  No. 16-30131
district court entered a final judgment in accordance with the jury’s verdict.
Ariza appealed. Finding no error, we AFFIRM.
            I. BACKGROUND AND PROCEDURAL HISTORY
      Loomis hired Ariza as an armored truck driver and guard in February
2008. According to Ariza, at the time she interviewed for the position, she
informed Loomis’s then-branch manager, Lauren Baronet, that she suffered
from seizures. Baronet, however, disputed that Ariza ever indicated that she
suffered from seizures or had any disability. Ariza did not identify that she
had seizures or any disabling condition on Loomis’s “Disabled & Veterans Self-
Identification Form,” nor did she request any ADA accommodation in the space
provided on the form.
      Ariza claims that on September 9, 2008, she suffered a seizure or fainting
spell while driving an armored truck with coworker Allen Pierson. Pierson
testified that, at the time of the incident, Ariza was not driving erratically, and
he “didn’t see anything that would be related to a seizure.” Ariza’s emergency
room records stated that she had experienced a fainting episode, or syncope.
Afterwards, Ariza did not request any accommodations, and she continued to
drive the armored truck. In 2011, Loomis promoted Ariza to evening vault
supervisor, a position that required her to carry a gun and to oversee millions
of dollars in customer funds. Although Ariza alleges that Loomis moved her
into the vault as an accommodation for her purported disability, Baronet
testified that Ariza requested the position due to her school schedule.
      On June 5, 2012, Ariza alleged that she suffered another seizure while
at work. Loomis requested that she take FMLA leave, and she complied. While
on leave, Ariza was in contact with Rebekah Jackson, Loomis’s corporate
benefits supervisor. Jackson testified that she explained to Ariza that in order
to return to work, she needed to obtain a return-to-work release from both a
private doctor and from Dr. Uzoma Moore, the company physician at
                                        2
     Case: 16-30131       Document: 00513838948         Page: 3    Date Filed: 01/18/2017



                                      No. 16-30131
Concentra Health Care (“Concentra”). According to Jackson, Loomis was not
a decision maker in Ariza’s fitness to return to work nor did it have access to
medical records from her outside providers. Rather, the process was handled
by Concentra and a third-party administrator.               Ariza therefore needed to
satisfy Dr. Moore’s requests for information so that he could determine her
fitness to return to work.
       Ariza saw her personal neurologist, Dr. William Gladney, and he
provided a fitness-for-duty certification on June 12, 2012. However, Loomis
determined that the certification was based on false information provided by
Ariza. 1 Dr. Gladney saw Ariza again on June 26th and concluded that she did
not have seizures or epilepsy but rather occasional common vasovagal syncopal
spells, which were possibly sinusitis-related.            Ariza did not return to Dr.
Gladney after that, and he never completed the required paperwork. Instead,
Ariza obtained fitness-for-duty certifications from Dr. Bruce Craig, her family
practitioner, and Dr. Charles Mitchell, the ENT physician who had recently
performed her nasal surgery.
       Ariza’s FMLA leave ended on August 27, 2012. Because Ariza had not
yet obtained a return-to-work clearance from Dr. Moore, Loomis determined
that she had not satisfied the requirements for reinstatement. Instead, Loomis
extended her leave through its internal Medical Leave of Absence program.
Ariza saw Dr. Moore on August 28th, at which time he explained that Dr.
Craig’s return-to-work submission was illegible and insufficient due to its
failure to address whether she was fit to carry a gun or whether her alleged




       1 Loomis asserts that Ariza provided a false medical history of seizures and epilepsy,
falsely stated that she was on medication prior to June 5, 2012, falsely stated that she had
gone off her medication prior to the June 5th seizure, and failed to advise Dr. Gladney that
her job required her to carry a firearm.

                                             3
     Case: 16-30131       Document: 00513838948         Page: 4     Date Filed: 01/18/2017



                                       No. 16-30131
seizures were being controlled by medication. 2 Ariza reportedly “verbalized
understanding” that Dr. Craig needed to provide a legible fitness-for-duty
letter containing this information.           Ariza maintains that she eventually
provided the requested certification. Dr. Moore informed Loomis, however,
that the documentation Ariza offered “did not include the information/details
needed for clearance,” and, accordingly, he “did not feel comfortable releasing
[her] back to work.”
       On October 5, 2012, Ariza filed an Equal Employment Opportunity
Commission (“EEOC”) charge against Loomis. In a letter dated October 8,
2012, Jackson informed Ariza that Dr. Moore was still awaiting an evaluation
from a neurologist. Three days later, Jackson sent Ariza a letter explaining
that if she did not obtain the evaluation, Loomis would have no evidence that
she could safely perform her job duties and would therefore be unable to return
her to work as a vault supervisor.
       Ten months later, Ariza sued Loomis in federal district court, alleging
(1) discrimination on the basis of disability, (2) discrimination on the basis of
being regarded as having a disability, (3) discrimination based on failure to
accommodate a disability, and (4) interference with FMLA rights. 3 Following
a four-day trial, the jury returned a verdict for Loomis on all claims. On appeal,
Ariza challenges the verdict on two grounds: (1) that “the jury plainly err[ed]
in not finding that Loomis regarded [her] as disabled” and (2) that “the jury
plainly err[ed] when it found that Loomis had not failed or refused to restore
[her] to her same or equivalent job on her return from FMLA leave.”




       2  According to Dr. Moore, Dr. Craig was not aware at the time he provided the
certification that Ariza’s job as vault supervisor required her to carry a firearm.

       Ariza’s claim of discrimination on the basis of sex was dismissed by the district court
       3

on summary judgment.
                                              4
    Case: 16-30131     Document: 00513838948      Page: 5    Date Filed: 01/18/2017



                                  No. 16-30131
                                II. DISCUSSION
                             A. Standard of Review
      Ariza concedes that she did not file a post-verdict motion for judgment
as a matter of law, and so we review the sufficiency of the evidence for plain
error only. See Shepherd v. Dall. Cty., 591 F.3d 445, 456 (5th Cir. 2009);
Delano-Pyle v. Victoria Cty., 302 F.3d 567, 573 (5th Cir. 2002). Under the plain
error standard, we will set aside the jury’s verdict only if “the judgment works
a manifest miscarriage of justice.” Delano-Pyle, 302 F.3d at 573 (internal
quotation marks and citation omitted). Such a review requires us merely to
ascertain whether Loomis has “submitted any evidence in support of [its]
claim.” Id. (quotation omitted); see also Shepherd, 591 F.3d at 456 (quoting
Polanco v. City of Austin, 78 F.3d 968, 974 (5th Cir. 1996)) (“the question . . . is
not whether there was substantial evidence to support the jury verdict, but
whether there was any evidence to support the jury verdict”). If Loomis has
presented any such evidence, we will uphold the district court’s judgment. See
Polanco, 78 F.3d at 974. However, if no evidence supports the jury’s verdict,
we must order a new trial. Id.
                                  B. ADA Claim
      Ariza argues that “the jury plainly err[ed] in not finding that Loomis
regarded [her] as disabled.” We disagree. “The ADA’s definition of ‘disability’
includes individuals who are ‘regarded as having such an impairment [that
substantially limits one or more of the major life activities].’” EEOC v. E.I. Du
Pont de Nemours & Co., 480 F.3d 724, 729 (5th Cir. 2007) (quoting 42 U.S.C. §
12102(2)(C)) (alteration in original). An individual is “regarded as” being
disabled if she “(1) has an impairment that is not substantially limiting but
which the employer perceives as substantially limiting, (2) has an impairment
that is substantially limiting only because of the attitudes of others, or (3) has


                                         5
    Case: 16-30131         Document: 00513838948         Page: 6    Date Filed: 01/18/2017



                                       No. 16-30131
no impairment but is perceived by the employer as having a substantially
limiting impairment.” Id. (internal quotation marks and citation omitted). 4
      This court has held that an employer’s “mere knowledge” of an
employee’s medical condition does not in itself “support an inference that [the
employer] regarded [her] as disabled.” Flanner v. Chase Inv. Servs. Corp., 600
F. App’x 914, 922 (5th Cir. 2015). We have also held that “an employer may
regard an employee as impaired or restricted from one position or a narrow
range of jobs without regarding [her] as ‘disabled.’” E.I. Du Pont de Nemours,
480 F.3d at 729.         Additionally, we have recognized that a person who is
epileptic or has seizures is not automatically considered disabled; rather, such
a determination requires an individualized assessment of the effects of that
impairment on the person’s major life activities. Deas v. River W., L.P., 152
F.3d 471, 478 (5th Cir. 1998).
      Ariza contends that Loomis regarded her as disabled because certain
employees were aware of her history of seizures, and consequently, Loomis
made changes to her work duties. Ariza points in particular to “Jackson’s false
and baseless assertions,” which, in her view, caused Loomis to “regard[] Ariza
as so disabled . . . she posed a safety risk from her seizure disorder preventing



      4   The jury instructions for the ADA “regarded as” claim stated in relevant part:

      TO SUCCEED ON THIS CLAIM, PLAINTIFFS MUST PROVE THE
      FOLLOWING BY A PREPONDERANCE OF THE EVIDENCE: ONE,
      PLAINTIFF COULD HAVE PERFORMED THE ESSENTIAL FUNCTIONS
      OF HER POSITION WHEN DEFENDANT FIRED HER; TWO, PLAINTIFF
      HAS A RECORD OF AN EPILEPTIC AND/OR SEIZURE CONDITION THAT
      . . . SUBSTANTIALLY LIMITED ONE OR MORE MAJOR LIFE ACTIVITIES
      OR WAS REGARDED AS HAVING SUCH A PHYSICAL IMPAIRMENT;
      THREE, DEFENDANT KNEW THAT PLAINTIFF HAD A RECORD OF THIS
      IMPAIRMENT OR REGARDED PLAINTIFF AS HAVING SUCH AN
      IMPAIRMENT; FOUR, DEFENDANT FIRED PLAINTIFF; FIVE,
      DEFENDANT FIRED PLAINTIFF BECAUSE SHE HAD A RECORD OF AN
      EPILEPTIC AND/OR SEIZURE CONDITION OR WAS REGARDED AS
      HAVING SUCH A CONDITION.
                                               6
    Case: 16-30131     Document: 00513838948      Page: 7    Date Filed: 01/18/2017



                                  No. 16-30131
Loomis from returning her to work.” At trial, however, Loomis put forth ample
evidence that it did not—nor did it have reason to—regard Ariza as disabled.
For example, Loomis presented the records that Ariza claimed documented her
long history of seizures and epilepsy—e.g., Ariza’s DMV records, National
Guard records, and hospital records—none of which reflected a history of
seizures, epilepsy, or any other disability. Baronet testified that when Ariza
was hired, she never indicated that she had a disability or requested any
accommodations. Baronet also stated that Ariza was transferred to the vault
position not because she posed a safety risk but because she was attending
college during her off time. Pierson testified that, on the day Ariza fell ill while
driving, he did not observe any symptoms consistent with a seizure—an
observation corroborated by Ariza’s emergency room records. Jackson, who
was aware that Ariza allegedly suffered from seizures, testified that she had
no opinion as to Ariza’s medical condition, that such a determination was not
part of her job, and that Loomis was not a decision maker in Ariza’s fitness to
return to work.      Additionally, Loomis presented evidence, such as text
messages, to discredit Ariza and to show that she was a disgruntled employee
who had been looking to change jobs for some time.
      Thus, because Loomis presented ample evidence to support the jury
verdict, see Shepherd, 591 F.3d at 456, we uphold the district court’s judgment
as to this claim.
                                 C. FMLA Claim
      Ariza additionally argues that “the jury plainly err[ed] when it found
that Loomis had not failed or refused to restore [her] to her same or equivalent
job on her return from FMLA leave.” We disagree. “The FMLA allows eligible
employees to take up to twelve weeks of leave in any one-year period to address
. . . the employee’s own serious health condition.” Bryant v. Tex. Dep’t of Aging
& Disability Servs., 781 F.3d 764, 768 (5th Cir. 2015) (citing 29 U.S.C. §
                                         7
     Case: 16-30131         Document: 00513838948        Page: 8     Date Filed: 01/18/2017



                                        No. 16-30131
2612(a)(1)(C)–(D)). An employer may not “interfere with, restrain, or deny the
exercise of or the attempt to exercise” this right. 5                U.S.C. § 2615(a)(1).
Employees who take FMLA leave “are entitled, upon their return, ‘to be
restored . . . to the position of employment held by the employee when the leave
commenced’ or ‘to be restored to an equivalent position with equivalent
employment benefits, pay, and other terms and conditions of employment.’”
Forbes v. Unit Tex. Drilling, L.L.C., 526 F. App’x 376, 380 (5th Cir. 2013)
(quoting 29 U.S.C. § 2614(a)(1)(A)–(B)). 6
       Ariza argues that Loomis interfered with her rights under the FMLA
because it did not return her to work after her FMLA leave ended. At trial,
however, Loomis presented evidence that it did not engage in such interference
and, in fact, made a concerted effort to restore Ariza to her position as vault
supervisor. For example, Jackson testified that she did everything within her
power to expedite Ariza’s return to work and that Loomis “went above and
beyond” what it would normally do to accommodate an employee—including
offering to pay for Ariza to visit a neurologist and providing her with a written
copy of her job description “to present to a neurologist of [her] choice.” Jackson
testified that it was Dr. Moore, not Loomis, who requested that Ariza obtain
an evaluation from a neurologist, and because Ariza did not receive Dr. Moore’s



       5 Although the FMLA does not specifically define “interference,” “Department of Labor
regulations provide that interference includes refusing to authorize FMLA leave, restraining
or discouraging FMLA leave, and retaliating against employees who exercise FMLA rights.”
Forbes v. Unit Tex. Drilling, L.L.C., 526 F. App’x 376, 379 (5th Cir. 2013).

       6   The jury instructions for the FMLA claim stated in relevant part:

       TO PREVAIL ON THIS FMLA CLAIM, PLAINTIFF MUST PROVE BY A
       PREPONDERANCE OF THE EVIDENCE THAT, ONE, PLAINTIFF
       SOUGHT TO RETURN TO EMPLOYMENT WITH DEFENDANT
       FOLLOWING FMLA LEAVE; AND, TWO, DEFENDANT FAILED TO
       RESTORE PLAINTIFF TO THE SAME POSITION SHE HELD AT THE
       TIME HER FMLA LEAVE BEGAN OR TO AN EQUIVALENT POSITION.
                                               8
     Case: 16-30131        Document: 00513838948           Page: 9     Date Filed: 01/18/2017



                                        No. 16-30131
clearance, Loomis was never in a position to facilitate her return to work.
Jackson additionally testified that, at the time of trial, Ariza was still on
medical leave of absence pending her satisfaction of Loomis’s return-to-work
requirements and that Ariza’s failure to see a neurologist was the “piece”
preventing the completion of the reinstatement process. Further, Dr. Moore
testified that it was his job to get Ariza back to work, that he informed Ariza
that without a neurologist’s evaluation he could not complete his own fitness-
for-duty evaluation, and that Loomis in no way interfered or ever asked him to
prevent Ariza from returning to work.                 Thus, Loomis provided abundant
evidence that it was Ariza’s own failure to comply with its established
protocol—and not any action of the company—that prevented her from being
restored to her job as vault supervisor or an equivalent position. 7
       Because Loomis provided sufficient evidence to support the jury verdict,
see Shepherd, 591 F.3d at 456, the district court’s judgment is sustained.
                                    III. CONCLUSION
       For the foregoing reasons, we AFFIRM the district court’s judgment.




       7 Even assuming that Loomis prevented Ariza from being restored to her position, an
employer “may delay restoration to an employee who fails to provide a fitness-for-duty-
certificate to return to work.” 29 C.F.R. § 825.216(b). The FMLA permits employers to have
“a uniformly-applied policy or practice that requires all similarly-situated employees . . . who
take leave for such conditions to obtain and present certification from the employee’s health
care provider that the employee is able to resume work.” Id. § 825.312(a). Section 825.312
generally describes the conditions required for an employer to delay restoration to an
employee who fails to provide a fitness-for-duty certification. At trial, Loomis put forth
evidence that it did not return Ariza to work due to her failure to provide the requisite fitness-
for-duty certification.
                                                9